Title: To James Madison from Charles W. Goldsborough, 8 May 1809
From: Goldsborough, Charles W.
To: Madison, James


Sir,
Navy Dept 8 May 1809
In answer to Mr. Macgregor’s letter to you—I have informed him that there is not, at this time, any vacancy.
The case of the son of W. G Anderson was attended to a few days since. The son is prodigiously clever—but unhappily for him, by severe exposure in gun boats, he has nearly lost the use of his limbs. I have, in consideration of his merit & sufferings, attached him to the Norfolk station, and directed the commanding Officer to grant to him every reasonable indulgence. With great respect
Ch: W: Goldsborough
